Title: To Thomas Jefferson from Charles Thomson, with Instructions and Commissions, 16 May 1784
From: Thomson, Charles
To: Jefferson, Thomas



Dear Sir
Annapolis 16 May 1784

  I expect you will receive by this Conveyance all the necessary papers with the twenty Commissions. You will find by these that my simple draught did not suit the taste of our sovereign body. With much ado the additions were confined to two, and so far did the Gerrian taste prevail that contrary to the practice of every other nation the prefix of Honble. was inserted. Should you or any of your collegues be hereafter honored with a new commission and the Gerrian taste continue to prevail, what a noble string of titles may be added to your Names!
I have sent you a copy of the report respecting the Navigation of the Mississippi. If there be any thing else which you would wish to have before you sail let me know and I will endeavour to send it. It runs in my mind that you spoke to me about [a] Journal, but what it was or whether I supplied you I cannot recollect. Lest your set should not be compleat, I have sent an order on D. C. Claypoole printer for those of 1779, 1781, 1782 and as much of 1783 as he has printed.
How does your Work go on? If you get any copies struck off I shall rely on your leaving one for me at my house.
I think you mentioned your having left the remonstrance of the delegates of N. York and the papers relative to Vermont, with one  of the Committee. I should be much obliged if you could inform me by the return of the post in whose hands you left them.
Mrs. T. joins in respects to you and your daughter. My best wishes attend you. I am with unfeigned esteem Dear Sir Your affectionate

Chas. Thomson

